FILED
                              NOT FOR PUBLICATION                           OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GUILLERMO GOMEZ-RUIZ,                             No. 12-72260

               Petitioner,                        Agency No. A073-967-993

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Guillermo Gomez-Ruiz, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his motion to reopen removal proceedings held in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Gomez-Ruiz’s motion to

reopen for failure to show lack of notice where the record establishes proper

service of the Order to Show Cause and the Notice of Hearing. See 8 U.S.C.

§ 1252b(a)(1), (a)(2)(B) (repealed 1996).

      The agency did not abuse its discretion in denying Gomez-Ruiz’s motion to

reopen as untimely where the motion was filed more than thirteen years after his

removal order became final, see 8 C.F.R. § 1003.23(b)(1), and Gomez-Ruiz failed

to demonstrate a material change in country conditions in Mexico to qualify for the

regulatory exception to the filing deadline, see 8 C.F.R. § 1003.23(b)(4)(i); see

also Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                            2                                   12-72260